Case 2:19-cv-00073-LGW Document 1-1 Filed 06/20/19 Page 1of 8
Case:07-20244-MJK Doc#:761 Filed:06/18/19 Entered:06/18/19 13:21:05 Page:1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Tn re:

Marvin B. Smith, [IT and

Chapter 7
Sharon H. Smith,

“meme ee” Se” ee”

Debtors. Case No. 07-20244

 

Marvin B. Smith, [I and

Sharon H. Smith, Contested Matter
Movants,
Vv.
HSBC BANK USA, FILED
/2 ortoce LY mit? on
HSBC BANK USA, N.A., bein
HSBC BANK USA, National Association ee eat eae “un

as Trustee for the Holders of
BCAP LLC Trust 2006-AA2,

Patrick J. Burke, Pres./\CEO of HSBC Bank USA, N.A..,

Balch & Bingham, LLP,
Geremy Gregory, Agent for Balch & Bingham LLP,
Christopher Anulewicz, Agent for Balch & Bingham LLP,

McGuire Woods, LLP,

Paul A. Rogers, Agent for McGuire Woods, LLP,
Thomas R. Walker, Agent for McGuire Woods, LLP,
Jarrod S. Mendel, Agent for McGuire Woods, LLP,

Rubin Lublin, LLC,
Peter Lublin, Agent of Rubin Lublin, LLC,
Bret Chaness, Agent of Rubin Lublin, LLC,

Nee eet meet! Smee! Set “emer “er! Sema See Saat! Supe! Some! Set! St eae Se! Some! Nel! Net Ne! Neel Nee! Ne et et et ee

Ronnie Perry Realty Co., Inc. and
Jill Jernigan, Agent/Broker for Ronnie Perry Realty Co., Inc

mee ee

Respondents.

NOTICE OF APPEAL
Case 2:19-cv-00073-LGW Document 1-1 Filed 06/20/19 Page 2 of 8
Case:07-20244-MJK Doc#:761 Filed:06/18/19 Entered:06/18/19 13:21:05 Page:2 of 8

Marvin B. Smith, III and Sharon H. Smith, Debtors/Plaintiffs, appeal under 28 U.S.C.

158(a) from the June 7, 2019 Order Denying Emergency Motion to Enforce Discharge Injunction

and Motion for Contempt of U.S. Bankruptcy Judge, The Honorable Michele J. Kim.
The names of all parties to the Order appealed from and the names, addresses, and
telephone numbers of their respective attorneys are as follows:

R, Michael Souther

P.O. Box 978

Brunswick, GA 31521
Telephone: 912-265-5544
Chapter 7 Trustee

Matthew Mills

2 East Bryan Street, Ste. 725
Savannah, GA 31401
Telephone: 912-652-4112
U.S. Trustee

Jennifer R. Burbine

Thomas R. Walker

Paul A. Rogers

McGuire Woods LLP

1230 Peachtree Street, N.E.

Promenade I, Suite 2100

Atlanta, GA 30309-3534

Telephone: 912-443-5736

Attorneys for HSBC Bank USA, HSBC Bank USA,N.A. and HSBC Bank USA, N.A. National
Association as Trustee for Holders of BCAP LLC Trust 2006-AA2

McGuire Woods LLP

1230 Peachtree Street, N.E.
Promenade II, Suite 2100
Atlanta, GA 30309-3534
Telephone: 912-443-5736

Thomas R. Walker
McGuire Woods LLP

1230 Peachtree Street, N.E.
Promenade II, Suite 2100
Atlanta, GA 30309-3534
Telephone: 912-443-5736
Case 2:19-cv-00073-LGW Document 1-1 Filed 06/20/19 Page 3 of 8
Case:07-20244-MJK Doc#:761 Filed:06/18/19 Entered:06/18/19 13:21:05 Page:3 of 8

Paul A. Rogers

McGuire Woods LLP

1230 Peachtree Street, N.E.
Promenade II, Suite 2100
Atlanta, GA 30309-3534
Telephone; 912-443-5736

Jarrod S. Mendel

McGuire Woods LLP

1230 Peachtree Street, N.E.
Promenade I, Suite 2100
Atlanta, GA 30309-3534
Telephone: 912-443-5736

Balch & Bingham LLP

30 Ivan Allen Jr. Blvd. NW, Suite 700
Atlanta, GA 30308

Telephone: 404-261-6020

Geremy Gregory

Balch & Bingham LLP

30 Ivan Allen Jr. Blvd. NW, Suite 700
Atlanta, GA 30308

Telephone: 404-261-6020

Christopher S. Anulewicz

Balch & Bingham LLP

30 Ivan Allen Jr. Blvd. NW, Suite 700
Atlanta, GA 30308

Telephone: 404-261-6020

Bret Chaness

Peter Lublin

Rubin Lublin, LLC

3145 Avalon Ridge Place, Suite 100

Peachtree Corners, Georgia 30071

Telephone: 678-281-2730

Pro se and attorney for Rubin Lublin, LLC and Peter Lublin

Ronnie Perry Realty Co., Inc.
3144 Cypress Mill Road
Brunswick, GA 31525
Telephone: (912) 399-3996
Case 2:19-cv-00073-LGW Document 1-1 Filed 06/20/19 Page 4 of 8
Case:07-20244-MJK Doc#:761 Filed:06/18/19 Entered:06/18/19 13:21:05 Page:4 of 8

Jill Jernigan

Ronnie Perry Realty Co., Inc.
3144 Cypress Mill Road
Brunswick, GA 31525
Telephone: (912) 399-3996

Patrick J. Burke

President and CEO of HSBC Bank USA, N.A.
2929 Walden Avenue

Depew, NY 14043

Email: Patrick.j.burke@us.hsbe.com

Respectfully submitted this 18" day of June, 2019.

P.O. Box 22063

St. Simons Island, Georgia 31522
(912) 268-8117
smbsmith@comceast.net

Manin & Srnilne

Marvin B. Smith, III

Sharon H. Smith

Debtors/Movants
Case 2:19-cv-00073-LGW Document 1-1 Filed 06/20/19 Page 5of 8
Case:07-20244-MJK Doc#:761 Filed:06/18/19 Entered:06/18/19 13:21:05 Page:5 of 8

' IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

In re:

Marvin B. Smith, III and
Sharon H. Smith,

Chapter 7

Debtors. Case No. 07-20244

 

Marvin B. Smith, III and
Sharon H. Smith, Contested Matter
Movants,

V.
HSBC BANK USA,
HSBC BANK USA, N.A.,

HSBC BANK USA, National Association
as Trustee for the Holders of
BCAP LLC Trust 2006-AA2,

Patrick J. Burke, Pres./CEO of HSBC Bank USA, N.A..,

Balch & Bingham, LLP,
Geremy Gregory, Agent for Balch & Bingham LLP,
Christopher Anulewicz, Agent for Balch & Bingham LLP,

McGuire Woods, LLP,

Paul A. Rogers, Agent for McGuire Woods, LLP,
Thomas R. Walker, Agent for McGuire Woods, LLP,
Jarrod S. Mendel, Agent for McGuire Woods, LLP,

Rubin Lublin, LLC,
Peter Lublin, Agent of Rubin Lublin, LLC,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
:
Bret Chaness, Agent of Rubin Lublin, LLC, )
)
)

Ronnie Perry Realty Co., Inc. and
Jill Jernigan, Agent/Broker for Ronnie Perry Realty Co., Inc)

)
Respondents. )

CERTIFICATE OF SERVICE
Case 2:19-cv-00073-LGW Document 1-1 Filed 06/20/19 Page 6 of 8
Case:07-20244-MJK Doc#:761 Filed:06/18/19 Entered:06/18/19 13:21:05 Page:6 of 8

We certify that we have this day served the parties below with a copy of this:
NOTICE OF APPEAL (from Order Denying Emergency Motion to Enforce Discharge
Injunction and Motion for Contempt)

R. Michael Souther
P.O. Box 978
Brunswick, GA 31521
Chapter 7 Trustee

Matthew Mills

2 East Bryan Street, Ste. 725
Savannah, GA 31401

U.S. Trustee

Thomas R. Walker.

Paul A. Rogers —

Jarrod S. Mendel -

McGuire Woods LLP

1230 Peachtree Street, N.E.

Promenade II, Suite 2100

Atlanta, GA 30309-3534

Attorneys for HSBC Bank USA, HSBC Bank USA,N.A. and that HSBC Bank USA, N.A. National
Association as Trustee for [folders of BCAP LLC Trust 2006-AA2

McGuire Woods LLP

1230 Peachtree Street, N.E.
Promenade II, Suite 2100
Atlanta, GA 30309-3534

‘Thomas R. Walker
McGuire Woods LLP

1230 Peachtree Street, N.E.
Promenade I], Suite 2100
Atlanta, GA 30309-3534

Paul A. Rogers

McGuire Woods LLP

1230 Peachtree Street, N.E.
Promenade II, Suite 2100
Atlanta, GA 30309-3534
Case 2:19-cv-00073-LGW Document 1-1 Filed 06/20/19 Page 7 of 8
Case:07-20244-MJK Doc#:761 Filed:06/18/19 Entered:06/18/19 13:21:05 Page:7 of 8

Jarrod S. Mendel

McGuire Woods LLP

1230 Peachtree Street, N.E.
Promenade TI, Suite 2100
Atlanta, GA 30309-3534

Balch & Bingham LLP
30 Ivan Allen Jr. Blvd. NW, Suite 700
Atlanta, GA 30308

Geremy Gregory

Balch & Bingham LLP

30 Ivan Allen Jr. Blvd. NW, Suite 700
Atlanta, GA 30308

Christopher S. Anulewicz

Balch & Bingham LLP

30 Ivan Allen Jr. Blvd. NW, Suite 700
Atlanta, GA 30308

Bret Chaness

Peter Lublin

Rubin Lublin, LLC

3145 Avalon Ridge Place, Suite 100

Peachtree Corners, Georgia 30071

Pro se and attorney for Rubin Lublin, LLC and Peter Lublin

Ronnie Perry Realty Co., Inc.
3144 Cypress Mill Road
Brunswick, GA 31525

Jill Jernigan

Ronnie Perry Realty Co., Inc.
3144 Cypress Mill Road
Brunswick, GA 31525

Patrick J. Burke

President and CEO of HSBC Bank USA, N.A.
2929 Walden Avenue

Depew, NY 14043

By placing the same in the United States Mail with sufficient postage affixed thereon to assure
delivery.

—_— ay: iat on aed a
Case 2:19-cv-00073-LGW Document 1-1 Filed 06/20/19 Page 8 of 8
Case:07-20244-MJK Doc#:761 Filed:06/18/19 Entered:06/18/19 13:21:05 Page:8 of 8

Respectfully submitted this 18" day of June, 2019.

Mano. % Syn ih_ve

Marvin B. Smith, III

 
 
 

 

 

 

Sharon H. Smith
Debtors/Movants Pro se

P.O. Box 22063

St. Simons Island, Georgia 31522
(912) 268-8117
smbsmith@)comeast.net
